Citation Nr: 0720381	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee.  

2.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the left knee.  

3.  Entitlement to an initial compensable evaluation for 
status-post, right hand, residuals third finger strain with 
residuals of a sessile bone partial on the dorsum (claimed as 
right hand, third digit pain).  

4.  Entitlement to an initial compensable evaluation for 
right elbow tendonitis with olecranon bone spur (claimed as 
pinched nerve, right elbow).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 2002, with periods of unverified active duty service 
from August 1980 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
granted service connection for patellofemoral syndrome of the 
right knee, patellofemoral syndrome of the left knee, status-
post right hand third finger strain with residuals of a 
sessile bone partial on the dorsum, and right elbow 
tendonitis with olecranon bone spur.  Each of these 
disabilities was evaluated as noncompensable, effective 
February 1, 2002.  This rating decision also granted service 
connection for lumbar spine and cervical spine disabilities, 
also evaluated as noncompensable, effective February 1, 2002.  

A February 2004 rating decision granted increased evaluations 
of 10 percent each for the lumbar and cervical spine 
disabilities, effective January 5, 2004.  

In July 2004 the Board remanded the claims of entitlement to 
compensable initial evaluations for the right knee, left 
knee, right third finger, and right elbow disabilities, and 
increased evaluations of the lumbar and cervical spine 
disabilities for further development.  That development has 
been completed.  

In January 2006 the Board denied entitlement to initial 
compensable evaluations for the lumbar and cervical spine 
disabilities prior to January 5, 2004, and denied entitlement 
to initial evaluations in excess of 10 percent from January 
5, 2004.  The Board remanded the claims for initial 
compensable evaluations for the right knee, left knee, right 
third finger, and right elbow disabilities for further 
development.  That development has been completed.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain and instability with range of 
motion from 0 to 135 degrees, normal X-ray findings, and no 
objective evidence of subluxation or instability or 
functional impairment.  

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain and instability with range of 
motion from 0 to 125 degrees, normal X-ray findings, and no 
objective evidence of subluxation or instability or 
functional impairment.  

3.  The right third finger disability is manifested by 
subjective complaints of pain, stiffness, and limitation of 
motion of the right hand, with no objective evidence of 
limitation of motion, favorable or unfavorable ankylosis, or 
functional impairment.  

4.  The right elbow disability is manifested by subjective 
complaints of pain with no objective evidence of  limitation 
of motion or functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 
5260, 5261 (2006).  

2.  The criteria for an initial compensable evaluation for a 
left knee disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5260, 5261.  

3.  The criteria for an initial compensable evaluation for 
the right third finger disability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5226 
(2002 & 2006).  

4.  The criteria for an initial compensable evaluation for 
the right elbow disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Codes 5003, 
5024, 5206, 5207 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

July 2004 and January and April 2006 VCAA letters advised the 
veteran of the information and evidence required to establish 
increased initial evaluations for the disabilities on appeal.  
The July 2004 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

With respect to the fourth element, the July 2004 VCAA letter 
stated, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  
Additionally, the April 2006 VCAA letter stated, "Send any 
treatment records pertinent to your claimed condition(s), 
especially those which are recent (within the last 12 
months)."  The veteran was thus adequately advised of the 
fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial decision in this case.  However, the timing 
deficiency was remedied by issuance of VCAA notice followed 
by readjudication of the claims.  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  March 2005 and January 2007 
supplemental statements of the case (SSOCs) considered the 
claims based on the evidence of record.  These 
readjudications acted to remedy any timing defect in regard 
to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

While the July 2004 and January and April 2006 VCAA letters 
provided notice of what type of information and evidence was 
needed to grant increased initial evaluations, these letters 
did not provide notice of the type of evidence necessary to 
establish disability ratings or effective dates.  While 
notice on these two elements was included in the January 2007 
SSOC, the United States Court of Appeals for the Federal 
Circuit has held that the duty to notify cannot be satisfied 
by reference to various post-decisional communications, such 
as the SSOC.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

However, in this case the veteran's disabilities are already 
service connected, and he is seeking increased initial 
evaluations.  In Dingess the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  Dingess v. Nicholson, at 490-1 (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Thus, all required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations to 
evaluate his disabilities in September 2001 and October 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.




II.  Right and Left Knee Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a knee disability may 
receive separate ratings under diagnostic codes evaluating 
instability (Diagnostic Codes 5257, 5262, and 5263) and those 
evaluating range of motion (Diagnostic Codes 5003, 5010, 
5256, 5260, and 5261).  VAOPGCPREC 23-97 (1997) (holding that 
a veteran who has arthritis with restricted motion and 
instability in the knee may receive separate ratings for each 
set of symptomatology under different diagnostic codes); see 
also VAOPGCPREC 9-98 (1998) (holding that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and the knee also exhibits limitation of motion, 
consideration should be given to assigning a separate rating 
based on painful motion under 38 C.F.R. §§ 4.40, 4.45, 4.59).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

Service medial records include complaints regarding and 
treatment for painful knees in service, with diagnoses of 
patellofemoral pain syndrome.  A May 2001 MRI of the left 
knee revealed a chronic partial tear of the anterior cruciate 
ligament.  At treatment in August 2001 the veteran reported 
continued left knee instability and popping.  On examination 
the left knee had no obvious gross abnormalities but was 
tender to palpation over the medial and lateral joint line.  
There was full range of motion without pain.  The knee was 
stable to varus and valgus stress bilaterally.  X-ray of the 
left knee revealed no obvious abnormalities, and MRI revealed 
some signal changes in the anterior cruciate ligament, but 
these did not appear to be significant.  The posterior 
cruciate ligament and medial menisci appeared normal.  The 
assessment was patella femoral pain.  The physician noted 
that the veteran's feelings of instability might be related 
to his back, although this was unclear.  

At VA examination in September 2001 the veteran described 
grinding, popping, and giving out in the left knee, which 
kept him from being able to walk any distance or run.  He had 
similar complaints regarding the right knee, although to a 
much lesser degree.  On examination, both the right and left 
knees demonstrated a moderate degree of infrapatellar 
tenderness, but no other findings on inspection or palpation.  
Drawer and McMurray tests were negative.  Both knees had full 
range of motion from 0 to 140 degrees.  X-ray of the 
bilateral knees was negative.  The diagnosis in regard to 
both knees was patellofemoral syndrome.  

The veteran was granted service connection for patellofemoral 
syndrome in both knees in the March 2002 rating decision.  
Each knee was evaluated as noncompensable under Diagnostic 
Code 5099-5019.  Diagnostic Code 5019 evaluates bursitis 
based on limitation of motion of the affected part, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

In his September 2002 Form 9 (substantive appeal) the veteran 
described constant pain in the knees, and reported that he 
walked with a limp which aggravated his back condition.  He 
stated that repetitive motion caused his knee to go numb, 
which radiated throughout the entire leg.  

The post-service medical evidence includes VA outpatient 
treatment records from April to August 2004 which reflect 
complaints regarding and treatment for pain in knees.  

The knees were most recently evaluated at VA examination in 
October 2006.  The veteran described pain in both knees and 
reported feeling that the kneecap was out of place on 
squatting or a crooked step.  The veteran reported current 
treatment of medication and a brace on the left knee.  He 
described giving way, instability, pain, stiffness, and 
weakness in the knees.  He reported warmth in the left knee 
and moderate flare-ups of joint disease in the knees every 1 
to 2 months, lasting for 3 to 7 days.  The veteran stated 
that he had adjusted to the flare-ups and was able to work 
through them.  He denied deformity, locking episodes, and 
effusion.  

On examination range of motion in the right knee was active 
flexion from 0 to 135 degrees, passive flexion from 0 to 140 
degrees, active extension from 0 to -5 degrees and passive 
extension from 0 to 0 degrees.  There was no additional loss 
of motion on repetitive use and no pain was indicated.  Range 
of motion in the left knee was active flexion from 0 to 125 
degrees, with pain beginning at 125 degrees, and passive 
flexion from 0 to 140 degrees, with pain beginning at 125 
degrees.  Active extension in the left knee was 0 to -5 
degrees and passive extension was 0 to 0 degrees.  There was 
no pain indicated on extension in the left knee.  There was 
no additional loss of motion on repetitive use in the left 
knee.   

Examination further revealed no crepitation, clicks or snaps, 
grinding, instability, patellar abnormality, meniscus 
abnormality, or other knee abnormality.  X-rays of the knees 
revealed no acute fractures or dislocations and no 
significant degenerative changes.  The joint spaces appeared 
normal and no effusion was identified.  The impression was 
normal radiograph of the bilateral knees.  

The diagnosis in regard to the right knee was a normal right 
knee, with no objective or radiologic evidence to render a 
diagnosis.  The diagnosis in regard to the left knee was 
chronic partial tear in the anterior cruciate ligament based 
on May 2001 MRI in the claims file.  The examiner noted that 
the veteran's usual and chosen occupation was a heavy truck 
mechanic, but because of his knee and elbow problems he had 
the position of service manager, which prevented him from 
making one-third to one-half more than his present salary.  

Based on the foregoing, the Board finds that a compensable 
initial evaluation for either knee is not warranted.  The 
medical evidence has demonstrated limitation of flexion to 
135 degrees in the right knee, and 125 degrees in the left 
knee, however, there is no objective evidence of flexion 
limited to 45 degrees as required for a compensable 
evaluation.  Thus, a compensable initial evaluation for 
either knee under Diagnostic Code 5260 or 5261 is not 
warranted.  

The Board has also considered entitlement to a 10 percent 
evaluation under the diagnostic code for bursitis based on 
noncompensable limitation of motion in the knees.  However, 
there is no evidence of flexion limited to 60 degrees or 
extension limited to 5 degrees as required for a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261.  Thus, 10 percent evaluations for noncompensable 
limitation of motion are not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5260, 5261.  

In addition, the medical evidence has not demonstrated 
functional impairment so as to warrant a compensable 
evaluation on the basis of the DeLuca factors.  In this 
regard, the examiner noted no additional loss of motion on 
repetitive use in either knee.  Thus, entitlement to a 
compensable evaluation on the basis of functional impairment 
is not warranted.  38 C.F.R. §§ 4.40, 4.45.  

In the case of arthritis, VA policy is to recognize any 
painful motion as warranting at least the minimum compensable 
rating.  38 C.F.R. § 4.59.  In this case, however, there have 
been no findings of arthritis in either knee.  Thus, even 
though the veteran experienced pain at 125 degrees of flexion 
in the left knee, a compensable evaluation is not warranted.  

The Board has considered entitlement to compensable 
evaluations under Diagnostic Code 5257, which provides 
evaluations of 10, 20, and 30 percent for recurrent 
subluxation or lateral instability in the knee which is 
slight, moderate, or severe, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

While the veteran has consistently described instability in 
the knees, there is no objective medical evidence of such 
instability.  In this regard, the knee was stable to varus 
and valgus stress bilaterally in May 2001 and the August 2001 
treatment report noted that feelings of instability may be 
attributable to the veteran's back.  Drawer and McMurray 
tests were negative in September 2001 and the most recent 
examination, in October 2006, found no instability in either 
knee.  Thus, compensable initial evaluations under Diagnostic 
Code 5257 are not warranted.  

In addition, there has been no medical evidence of ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum in either knee.  Accordingly, compensable initial 
evaluations under the diagnostic codes applicable to these 
conditions is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5259, 5262, 5263.  

At the October 2006 VA examination, the veteran reported 
scars on both knees.  As such, the Board has also considered 
whether the veteran is entitled to separate evaluation for 
knee scars.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, the September 2001 examination found no significant 
identifiable scars, and in October 2006 no scarring was noted 
and the examiner specifically indicated no other knee 
abnormality.  Therefore, in the absence of evidence of 
scarring which is painful, poorly nourished with repeated 
ulceration, unstable, found to exceed 144 square inches, or 
deep or causing limited motion and exceeding 6 square inches, 
separate compensable evaluations for scarring are not 
warranted.  38 C.F.R. § 4.118 (2002 & 2006).  

Hence, the medical evidence does not demonstrate that the 
right or left knee disability warrants a compensable initial 
evaluation.  38 C.F.R. § 4.7.  

The Board finds that the noncompensable evaluations 
appropriately reflect the highest level of disability in each 
knee since the grant of service connection.  Fenderson.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's employer submitted a September 2004 statement 
in which he indicated that the veteran was unable to work as 
a heavy truck mechanic due to his back and knee injuries, and 
that his employment as a service manager position was not as 
highly compensated as that of a mechanic.  Nevertheless, the 
veteran has maintained employment as a service manager, thus, 
marked interference with employment has not been shown.  In 
addition, the veteran has not required any, let alone 
frequent, periods of hospitalization for his knee 
disabilities since the grant of service connection.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of 
initial compensable evaluations for the right and left knee 
disabilities.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Right Third Finger

Service medical records reflect that the veteran is right 
handed.  In November 1986 the veteran complained of pain in 
the third metacarpophalangeal (MP) joint when he was working 
with a wrench when his right hand slipped and banged into the 
side of a truck.  The impression was contusion.  He again 
complained of third finger pain in April 2001.  

At examination in September 2001 the veteran gave a history 
of smashing his fourth finger into a tank truck and it 
swelled considerably.  He stated that the finger tended to 
get stiff and that there was a small lump which tended to 
swell.  He reported that he was not able to bowl as a result, 
but that all other maneuvers, including fine work with his 
fingers, had not been terribly affected.  

Despite the history referring to the fourth finger, the 
examination pertained to the third finger, which demonstrated 
a small sessile bony particle on the dorsum of the proximal 
interphalangeal (PIP) joint.  Grip strength was normal and 
there was no swelling or other inflammatory change.  Range of 
motion was normal, with distal interphalangeal (DIP) joint 
flexion from 0 to 90 degrees, PIP joint flexion from 0 to 100 
degrees, and MP joint flexion from 0 to 90 degrees.  X-ray of 
the right hand was normal, and the diagnosis was status post 
right hand third finger strain with residuals of a sessile 
bone partial on the dorsum.  

The veteran was granted service connection for the right 
third finger disability in the March 2002 rating decision.  
The disability is evaluated as noncompensable under 
Diagnostic Code 5299-5227.  Diagnostic Code 5227 evaluates 
ankylosis of the ring or little finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2006).  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the individual's relevant medical history, 
the current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Despite the assignment of a noncompensable evaluation under 
Diagnostic Code 5227, the service medical records and the 
medical evidence reflects that the veteran's disability is in 
the third (middle) finger.  See STEDMAN'S MEDICAL DICTIONARY  
676 (27TH Ed. 2000).  As such, the Board finds that the 
condition is more appropriately evaluated under Diagnostic 
Code 5226, evaluating ankylosis of the long, or middle, 
finger.  38 C.F.R. § 4.71a, Diagnostic Code 5226.   

While this appeal was pending, provisions of VA's Rating 
Schedule, addressing finger disabilities, were revised 
effective August 26, 2002.  A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.  Kuzma v. Principi, 341 F. 
3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to August 26, 2002, Diagnostic Code 5226 provided an 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).  

Effective from August 26, 2002, Diagnostic Code 5226 provides 
an evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2006).  

The old criteria provided that the ability to flex the tip of 
the finger to within 2 inches of the transverse fold of the 
palm would be considered favorable ankylosis.  Inability to 
bring the finger to within 2 inches of the palm would be 
considered unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5220-5227, Note (3) (2002).  

Under the new criteria, for the long finger (digit III), 0 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal (MP) joint has a range of 
0 to 90 degrees of flexion, the proximal interphalangeal 
(PIP) joint has a range of 0 to 100 degrees of flexion, and 
the distal (terminal) interphalangeal (DIP) joint has a range 
of 0 to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Table "Evaluation of Ankylosis or Limitation of Motion of a 
Single or Multiple Digits of the Hand" (2006).  

The new rating criteria provide evaluations for limitation of 
motion of the fingers.  For the long finger, a 10 percent 
evaluation is provided for limitation of motion, with a gap 
of one inch (2.5 cm) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006).    

Post-service VA treatment records are negative for complaints 
regarding or treatment for the right third finger.  In his 
September 2002 substantive appeal the veteran stated that his 
finger was stiff, painful, and limited motion of the entire 
hand. He reported that upon waking each morning, the finger 
would not bend and it was stiff until he straightened it out 
using the other hand.  He added that repetitive motion and 
overuse caused severe pain which radiated throughout the 
right hand.  

At VA examination in October 2006 the veteran reported that 
if he used the right hand to do repetitive work a "bump" 
would appear on the first proximal knuckle of the third 
finger, and he was unable to use it for several days because 
of pain and an inability to straighten the finger.  He 
reported no current treatment for this problem.  The veteran 
described a history of an overall decrease in right hand 
strength and dexterity and denied other hand symptoms.  He 
described flare-ups in the PIP joint of the right long finger 
brought on by manual work with the hands.  The veteran 
reported that these flare-ups occurred every 1 to 2 months, 
lasting 3 to 7 days.  In describing additional functional 
impairments during flare-ups, the veteran reported that he 
could not type.  

On examination, there was no amputation or ankylosis of any 
digits, but there was an angulation deformity at the PIP 
joint of the right long finger.  The angle of angulation was 
5 degrees from PIP joint to DIP joint.  There was no gap 
between the thumb pad and tips of fingers on attempted 
opposition of thumb to fingers, and no gap between the finger 
and proximal transverse crease of the hand on maximal flexion 
of the finger.  There was no decreased strength for pushing, 
pulling, and twisting, and no decreased dexterity for 
twisting, probing, writing, touching, and expression.  

Range of motion testing in the right long finger revealed MP 
flexion from 0 to 90 degrees and extension from 0 to 30 
degrees, actively and passively, with no pain or additional 
loss of motion on repetitive use.  PIP flexion was 0 to 100 
degrees and extension was 0 to 0 degrees, actively and 
passively, with no pain or additional loss of motion on 
repetitive use.  DIP flexion was 0 to 70 degrees and 
extension was 0 to 0 degrees, actively and passively, with no 
pain or additional loss of motion on repetitive use.  

X-ray of the right hand revealed the bony structures to be 
intact, with no evidence of fracture or dislocation.  The 
joint spaces were well-maintained and there were no 
associated soft tissue abnormalities.  The impression was a 
normal right hand, including all fingers.  The examiner's 
diagnosis was normal right third finger, except slight 
angulation from PIP to DIP noted on examination.  There was 
no objective or radiological evidence to render a diagnosis.  
The disability was noted to have an impact on the veteran's 
occupational activities in that he had decreased manual 
dexterity during flare-ups, and would have to type with one 
hand rather than two.  The examiner noted that there were no 
effects of the condition on usual daily activities.  

The examiner noted that there was no swelling or "bump" on 
the third finger during examination.  The examiner added that 
there was no limitation of motion of other digits or 
interference with overall function of the right hand due to 
the third finger strain and that there was no overall 
functional limitation imposed by the veteran's right third 
finger strain that was comparable to any type of ankylosis or 
amputation.  The rationale offered for these opinions was 
that examination was normal.  

Based on the foregoing, the Board finds that an initial 
compensable evaluation for the right third finger disability 
is not warranted.  In this regard, both the September 2001 
and October 2006 VA examinations revealed full range of 
motion in all three joints of the right third finger.  Grip 
strength was described as normal in September 2001, 
suggesting no interference with an ability to touch the palm, 
and the October 2006 VA examination specifically found no gap 
between the finger and proximal crease of the hand.  Thus, 
neither favorable nor unfavorable ankylosis has been 
demonstrated, and the criteria for a compensable evaluation 
under the rating criteria in effect prior to August 26, 2002 
have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5226 
(2002).  

A compensable evaluation is also not warranted under the 
revised rating criteria, as the most recent VA examination 
specifically notes no limitation of motion of other digits, 
no interference with overall function of the right hand, and 
no functional limitation comparable to ankylosis or 
amputation.  Therefore, entitlement to a compensable 
evaluation under the revised rating criteria have not been 
met.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2006).  

The Board has considered entitlement to a compensable 
evaluation under Diagnostic Code 5229, evaluating limitation 
of motion of the long finger.  However, both examinations 
revealed full range of motion in all joints of the right long 
finger.  The veteran was able to touch the proximal 
transverse crease of the hand, and there has been no evidence 
of limitation of extension, let alone limited by more than 30 
degrees.  Therefore, entitlement to a compensable evaluation 
under this diagnostic code is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2006).  

Additionally, compensable evaluations are available under the 
diagnostic codes rating favorable and unfavorable ankylosis 
of multiple digits both as in effect prior to and following 
the August 26, 2002 revision.  However, there is no medical 
evidence of favorable or unfavorable ankylosis, or functional 
impairment approximating such ankylosis, in any finger.  
Therefore, a compensable initial evaluation under any of 
these diagnostic codes is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5223.

In addition, the medical evidence has not demonstrated 
functional impairment so as to warrant a compensable 
evaluation on the basis of the DeLuca factors.  In this 
regard, the veteran reported in September 2001 that his 
finger condition interfered with his ability to bowl but all 
other maneuvers had not been terribly affected.  The most 
recent VA examination includes findings of no pain or 
additional limitation of motion on repetitive use, and the 
examiner opined that the right third finger disability would 
not interfere with the veteran's daily activities.  Thus, 
entitlement to a compensable evaluation on the basis of 
functional impairment is not warranted.  38 C.F.R. §§ 4.40, 
4.45.  

Hence, the medical evidence does not demonstrate that the 
right third finger disability warrants a compensable initial 
evaluation under the old or new rating criteria.  38 C.F.R. 
§ 4.7.  

The Board finds that the noncompensable evaluation 
appropriately reflects the highest level of disability in the 
right third finger since the grant of service connection.  
Fenderson.  

There is no evidence of hospitalization for the right third 
finger disability.  In addition, although the veteran 
reported that, during flare-ups, he could not type, he has 
nevertheless maintained employment as a service manager.  As 
such, marked interference with employment has not been shown.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
initial compensable evaluation for the right third finger 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Right Elbow

Service medical records reflect that the veteran presented in 
April 1986 with complaints of right elbow pain.  The 
impression was right elbow bursitis (slight), versus 
contusion.  At examination in September 2001 the veteran 
described right elbow pain, sometimes stabbing, which caused 
a pain shooting down into the lower portion of his arm.  He 
reported that it felt like there was constant irritation 
around the elbow area, and when it was very sore he had 
trouble bending it and lifting.  Examination of the right 
elbow revealed normal range of motion with slight tenderness 
over the medial condyle, with no swelling or inflammatory 
changes.  X-ray revealed olecranon bone spur of the right 
elbow.  The impression was right elbow tendonitis with 
residuals and olecranon bone spur.  

The veteran was granted service connection for the right 
elbow disability in the March 2002 rating decision.  The 
disability is evaluated as noncompensable under Diagnostic 
Code 5299-5024.  Diagnostic Code 5024 evaluates 
tenosynovitis, based on limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  

Normal extension of the elbows is to 0 degrees and normal 
flexion is to 140 degrees.  Normal forearm pronation is to 80 
degrees and normal supination is to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

The post-service VA treatment records are negative for 
complaints regarding or treatment for the right elbow.  In 
his September 2002 substantive appeal the veteran stated that 
his right elbow was painful and limited his activities.  He 
reported that if he bumped the elbow into something it would 
cause his whole forearm to tingle and limit the bending of 
his elbow for 3 to 5 days.  He added that the elbow would 
become numb and pain radiated through the whole right arm.  

At VA examination in October 2006 the veteran reported that 
the right elbow felt like there were needles sticking in it.  
He described pain, stiffness, and weakness.  Range of motion 
of the right elbow was flexion 0 to 145 degrees, extension 0 
to 0 degrees, pronation 0 to 80 degrees, and supination 0 to 
85 degrees, with no pain or additional loss of motion on 
repetitive use.  

X-ray of the right elbow revealed the bony structures to be 
presently intact with no evidence of fracture or dislocation.  
There was no evidence of joint effusion or associated soft 
tissue abnormality.  There was a small bony spur arising from 
the olecranon process of the ulna with minimal tissue 
swelling overlying the spur.  The impression was olecranon 
spur, otherwise normal right elbow.  

The examiner's impression was right elbow with radiologic 
evidence of olecranon spur, with normal function.  No 
ankylosis of right elbow.  The examiner noted that this 
condition had no significant effects on the veteran's 
occupational activities, and had no effects on his daily 
activities.  

Based on the foregoing, the Board finds that an initial 
compensable evaluation for the right elbow disability is not 
warranted.  

As all of the objective testing has revealed full range of 
motion in the right elbow, noncompensable limitation of 
motion has not been demonstrated as required to establish 
entitlement to a 10 percent evaluation for tenosynovitis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024.  

A compensable evaluation is available on the basis of 
limitation of flexion of the forearm.  Diagnostic Code 5206 
provides evaluations of 10, 20, 30, 40, and 50 percent for 
flexion of the major forearm limited to 100, 90, 70, 55, and 
45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.  

A compensable evaluation is also available on the basis of 
limitation of extension of the forearm.  Diagnostic Code 5207 
provides evaluations of 10, 10, 20, 30, 40, and 50 percent 
for extension of the forearm limited to 45, 60, 75, 90, 100, 
and 110 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207.  

However, all of the medical evidence of record reveals full 
flexion and extension in the right elbow.  Thus, entitlement 
to an initial compensable evaluation under the diagnostic 
codes evaluating limitation of flexion or extension is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  

While a compensable evaluation is also available for 
impairment of supination or pronation of the forearm, the 
veteran had full supination and pronation both in September 
2001 and October 2006.  Thus, an initial compensable 
evaluation under this diagnostic code is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Compensable evaluations are also available under the 
diagnostic codes evaluating ankylosis of the elbow, flail 
joint, nonunion of the radius and ulna with flail false 
joint, malunion or nonunion of the ulna, or malunion or 
nonunion of the radius.  However, there is no medical 
evidence of record demonstrating that the veteran's right 
elbow disability is manifested by these conditions.  
Therefore, a compensable evaluation under these diagnostic 
codes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5205, 5209-5212.  

In terms of functional impairment, while the veteran has 
consistently complained of pain in the right elbow, VA 
examination in October 2006 noted no pain with range of 
motion testing, no additional limitation of motion on 
repetitive use, and specifically indicated that the right 
elbow disability did not have significant occupational 
effects or effects on daily activities.  Thus, functional 
impairment has not been objectively shown and the veteran is 
not entitled to a higher evaluation on the basis of the 
DeLuca factors.  

Hence, the medical evidence does not demonstrate that the 
right elbow disability warrants a compensable initial 
evaluation.  38 C.F.R. § 4.7.  

The Board finds that the noncompensable evaluation 
appropriately reflects the highest level of disability in the 
right elbow since the grant of service connection.  
Fenderson.  

There is no evidence of hospitalization for the right elbow 
disability and marked interference with employment has not 
been shown.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
initial compensable evaluation for the right elbow 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee is denied.  

Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the left knee is denied.  

Entitlement to an initial compensable evaluation for status-
post, right hand, residuals third finger strain with 
residuals of a sessile bone partial on the dorsum (claimed as 
right hand, third digit pain) is denied.  

Entitlement to an initial compensable evaluation for right 
elbow tendonitis with olecranon bone spur (claimed as pinched 
nerve, right elbow) is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


